Citation Nr: 1713567	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-25 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), rated initially as 50 percent disabling, and as 70 percent disabling from October 22, 2014.

2.  Entitlement to service connection for pterygium on eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty for 24 years, from August 1984 to August 2008, including service in Iraq.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  An August 2010 rating decision granted service connection for PTSD, assigning a 30 percent rating effective December 3, 2009, and a September 2015 rating decision denied service connection for pterygium on eyes.

The Board remanded the PTSD increased rating claim for further development in September 2014, including obtaining treatment records and scheduling the Veteran for a VA examination to determine the severity of the PTSD.  Treatment records have since been associated with the claims file and the Veteran had a VA PTSD examination in October 2014.

In November 2014, the RO increased the rating for PTSD to 70 percent, effective October 22, 2014.  

In February 2015, the Board remanded the PTSD increased rating claim again.  The AOJ was instructed to associate a July 2010 VA examination report with the claims file and obtain any outstanding treatment records dated since November 2014.  The examination report has since been associated with the claims file and attempts were made to obtain outstanding treatment records.  

In August 2015, the RO increased the initial rating for PTSD to 50 percent, for the period prior to October 22, 2014.  The September 2014 and August 2015 rating decisions constitute a partial grant of the benefits sought on appeal.  The PTSD rating issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

With regard to the prior Board remands, the Board is satisfied that there has been substantial compliance with the remands' directives and will proceed with review of the PTSD rating issue.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for pterygium on eyes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period of appeal prior to October 22, 2014, the Veteran's PTSD was productive of a disability picture that more nearly approximated that of occupational and a social impairment with reduced reliability and productivity.

2.  For the period of appeal from October 22, 2014, the Veteran's PTSD is productive of a disability picture that more nearly approximates that of occupational and a social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  For the period of appeal prior to October 22, 2014, the criteria for the assignment of a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016). 

2.  For the period of appeal from October 22, 2014, the criteria for the assignment of a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letters to the Veteran in March 2010, prior to the adjudication of the claim for service connection for PTSD.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).         
                                                                                                                                                                                                                                                                                                                            
The Veteran's claim for a higher initial rating for PTSD is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice with regard to the increased rating claim.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his increased rating claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the increased rating claim on its merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to this claim, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the PTSD issue, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) and medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the increased rating claim. 

The Veteran underwent VA examinations in July 2010 and October 2014 to obtain medical evidence regarding the nature and severity of the PTSD.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by a medical professional based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the nature, etiology, and severity of any diagnosed conditions.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the increased rating claim.




Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The rating criteria for rating mental disorders reads as follows:  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in October 2013.  Therefore, the pre-August 2014 version of the Schedule for Rating Disabilities is for application in the instant appeal.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117 .

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Period of Appeal Prior to October 22, 2014

The Veteran contends that his PTSD impacts his professional and personal life.  He indicates that he is not comfortable in crowds and struggles to control his anger around his family and associates.  He states that his wife and children are nervous to discuss problems with him because they do not know how he will react, and his wife sometimes cannot sleep in the same room as him because his sleep is so disruptive.  The Veteran states that his job requires him to do some traveling, and after he gets off a plane he sometimes has to sit in his rental car for up to an hour to settle his nerves.  He also avoids public transportation and takes the stairs at work instead of the elevator to avoid seeing people.  See the September 2010 notice of disagreement; September 2011 VA Form 9.

The Board finds that for the appeal period prior to October 22, 2014, the service-connected PTSD more closely approximated the criteria for a 50 percent rating, and did not more closely approximate the schedular criteria for a rating in excess of 50 percent under Diagnostic Code 9411.  

VA treatment records indicate that in a May 2009 appointment to establish care, the Veteran reported having problems with stress, depression, and interacting with family or others.  A depression screening  was positive, and he was referred to a Vet Center for treatment.  The Veteran also got a 2 (out of 4) on a PTSD screening, which was negative.

In March 2010, the Veteran indicated that he had met with C.K. at the vet center and was seeing him twice per month, which was helping.  He did not want to continue with care at VA at that time.  

Also in March 2010, a private licensed professional counselor, Mr. C.K., submitted a letter indicating that the Veteran had been referred to him by a vet center, and he diagnosed the Veteran with chronic PTSD.  The Veteran's symptoms included isolating himself, avoiding crowds, depression, anxiety, nightmares, anger, decreased work efficiency, impairment of memory, disturbances of motivation and mood, difficulty establishing relationships, and chronic sleep impairment.  The Veteran's GAF sore was 50-55.  (Additional records were sought from C.K.; however, no response was received to an April 2015 letter, a May 2015 letter was returned as undeliverable, and the Veteran has not provided additional records.)

The Veteran was afforded a VA PTSD examination in July 2010.  He reported that he had been receiving mental health treatment approximately twice per month with C.K. since October 2009.  He was not taking any psychiatric medications.  The Veteran indicated that he began mental health treatment at the urging of his family members, who complained that he was increasingly irritable since returning from Iraq.  The Veteran stated that since returning from Iraq, he did not feel comfortable in crowds, which made him decline his children's requests to take them to events or other activities he enjoyed in the past.  The examiner noted that the Veteran was clean and well-groomed, was alert and oriented, and had a normal affect.  His mood was anxious.  Other symptoms included intrusive thoughts, nightmares, impaired sleep, and irritable mood.  There was no evidence or history of hallucinations, delusions, mania, flashback episodes, impaired appetite, or suicidal ideations, and the Veteran was capable of managing all of his activities of daily living.  The examiner diagnosed PTSD, with symptoms in the range of mild to moderate severity, and alcohol abuse that appeared to be related to efforts to cope with his PTSD.  The examiner assessed a GAF score of 60, noting that the Veteran had been able to manage his work duties on a full-time and consistent basis and was fully capable of managing his funds.

In November 2013, the Veteran reported in a VA appointment that he had frequent nightmares, slept for only four hours per night, and got more easily irritated.  He stated that he still lived with his wife and granddaughter, was working as an analyst for a company, and denied having suicidal or homicidal thoughts.  He had also stopped drinking alcohol since March 2013.  The Veteran requested a referral to the mental health clinic for PTSD counseling.  The next day, the Veteran spoke on the phone to a VA PTSD social worker and indicated that he would attend a PTSD orientation at his convenience to access services.  

In May 2014, results of a VA depression screening were negative; the Veteran denied that he had little interest or pleasure in doing things, or that he felt down, depressed, or hopeless.  In June 2014, the Veteran had a PTSD intake consultation.  He reported symptoms of out-of-control anger, nightmares, heavy drinking at times, being very cautious, hating noise and crowds, always being on edge, and quitting a job because of the travel requirements of being on airplanes.  He also had emotional detachment, poor concentration, fatigue, and avoidance triggers.  The Veteran indicated that his irritability got in the way of family communication and closer relationships, but that he was close with his granddaughter.  He denied having suicidal or homicidal thoughts, and noted that he was reducing his alcohol intake, including drinking non-alcoholic beer often, because he did not want it to interfere with his relationship with his granddaughter.  The Veteran agreed to attend a PTSD group beginning in September, and the treating social worker indicated that further PTSD treatment was not warranted based on the Veteran's progress.  In September 2014, the Veteran attended his first PTSD recovery group session.  He told the group that he had three adult daughters with whom he used to be close, but they did not live in his home anymore and the relationships had become more conflicted because of his PTSD.  He attended three more PTSD group sessions in October 2014.

In sum, for this period of appeal, the Veteran's symptoms more nearly approximated that of occupational and a social impairment with reduced reliability and productivity, which warrants a 50 percent rating under Diagnostic Code 9411.  The Veteran's symptoms did not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood to warrant a higher 70 percent evaluation.

Although the Veteran reported symptoms including depression, anxiety, being uncomfortable in crowds, impaired sleep, anger, and irritability, those symptoms were not of such frequency and severity to result in occupational and a social impairment with deficiencies in most areas to warrant a 70 percent rating under Diagnostic Code 9411.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  The criteria for a 70 percent rating includes symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

In this case, for the relevant time period, the Veteran was not found to have suicidal ideation; obsessional rituals; speech that was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression that affected the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  Rather, the Veteran consistently denied having thoughts of suicide, and the July 2010 VA examiner specifically stated that the Veteran was clean and well-groomed, alert and oriented, and had a normal affect.  The examiner also noted that there was no evidence or history of hallucinations, delusions, mania, flashback episodes, or impaired appetite.

Furthermore, the symptoms the Veteran had during this period (depression, anxiety, being uncomfortable in crowds, impaired sleep, anger, and irritability) were not so frequent and disabling to result in deficiencies in most areas.  Specifically, although the Veteran indicated that he had trouble maintaining effective social and occupational relationships, the evidence also reflects that he maintained relationships with his wife, three children, and one grandchild, including acting as a caregiver for his granddaughter.  Significantly, although the Board does not doubt that the Veteran had difficulties at work during this period of the appeal, he was still able to maintain full-time employment and was fully capable of managing his own finances.

The VA examiner specifically noted that the Veteran's thought content was rational, that his judgment and insight were fair and adequate for safety, his speech was clear and goal-directed, and there was no history of hallucinations, delusions, or mania.  The Veteran's mood, while described as anxious, was not noted to be such severity that it was a deficiency.  Thus, the evidence reflects that despite the symptoms, the Veteran was able to maintain relationships with his family, work at a full-time job, had intact thinking, appropriate judgment, and an anxious mood.  

In addition, during this period of appeal, the Veteran was not taking any medication for PTSD.  In Jones v. Shinseki, 26 Vet.App. 56, 63 (2012), the Court held that the Board may not deny entitlement to a higher evaluation on the basis of relief provided by medication when the effects of medication are not specifically contemplated by the rating schedule.  However, Diagnostic Code 9411 expressly authorizes VA to take into account the ameliorative effects of medication when evaluating PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (providing a noncompensable PTSD evaluation when, inter alia, "symptoms are not severe enough ... to require continuous medication" and a 10% PTSD evaluation when, inter alia, "symptoms [are] controlled by continuous medication").  Finally, the Veteran's GAF scores during this period of appeal were found to be between 50 and 60, which is reflective of moderate symptoms, and the VA examiner opined that the Veteran's symptoms were mild to moderate in severity.  GAF scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV.  

Accordingly, the Board does not find that the Veteran's symptoms were of such frequency, severity, and duration that they resulted in occupational and social impairment with deficiencies in most areas to warrant a higher 70 percent evaluation during this period of appeal.

Period of Appeal from October 22, 2014

For the appeal period from October 22, 2014, the PTSD more closely approximates the criteria for a 70 percent rating, and does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 70 percent under Diagnostic Code 9411.  

The Veteran had a second VA PTSD examination on October 22, 2014.  He reported that he continued to live with his wife and their five-year-old granddaughter.  He had changed jobs multiple times since the 2010 examination; he started a new position at Fort Lee earlier that week and had left his last position due to performance issues resulting from impaired memory and concentration, as well as anxiety.  He also reported that his symptoms had increased since the prior examination, including increased irritability, more frequent angry outbursts, inability to concentrate, memory impairment, emotional detachment, and increased anxiety resulting in greater damage to his relationships at work and home.  The Veteran indicated that he had seen C.K. for individual therapy until 2012, and that he had been participating in weekly group therapy at VA since September 2014.  He was not taking any medication for his PTSD symptoms.  

The examining psychologist indicated that she agreed with the Veteran's report of an increase in PTSD symptoms, as confirmed by VA treatment records, and that the Veteran's symptoms included depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss; impairment of short- and long-term memory; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships.  The examiner specified that the Veteran was experiencing severely depressed mood daily, severe anxiety daily, moderate suspiciousness on most days, and severe panic attacks approximately once every several months but occurring more frequently during periods when required to travel by plane for work.  The severe depression and anxiety made it difficult for the Veteran to function, and his sleep impairment included severe insomnia nightly and nightmares several times per month.  His symptoms caused frequent absenteeism, errors, decreased productivity, and poor performance at work.  The Veteran's speech, cognitive abilities, and thought processes/content were all within normal limits, and he was capable of managing his financial affairs.  The Veteran denied having suicidal or homicidal ideation, past and current.  The examiner opined that the Veteran's mild alcohol use disorder was the Veteran's attempt to self-medicate untreated PTSD symptoms, and that the PTSD symptoms caused occupational and social impairment with reduced reliability and productivity.

The Veteran continued to attend PTSD group sessions in November and December 2014.

In December 2014, the Veteran had a VA psychiatry consultation.  He reported symptoms of nightmares once per week, waking up sweating, and sleeping for only four hours on some nights.  He also had intrusive memories and was unable to feel many feelings.  He denied suicidal ideations, plans, or intent.  He stated that he was interested in taking medication.  The psychiatrist indicated that the Veteran had a cooperative, frank attitude.  He also had psychomotor retardation, restricted affect, and good insight and judgment.  He was started on sertraline, and prazosin was considered for the future for nightmares and insomnia.  

In February 2015, the Veteran had a follow-up appointment with VA psychiatry.  He asserted that he enjoyed the holidays, as usual, but did not feel close with his family and stayed home instead of seeing them.  He had been on sertraline for approximately five weeks, but denied any changes in his PTSD symptoms.  In March 2015, the Veteran reported having little patience but slightly improved sleep and ability to control his explosive anger.  His sertraline dosage was increased.  In April 2015, the Veteran stated that he was having more frequent headaches; his sertraline was therefore decreased and citalopram was added.

In April 2015, the Veteran attended a PTSD anger management group session.  He continued attending anger management sessions in May and June 2015.  In November 2015, the Veteran asserted that he had good days and bad, and that he was able to rest better, but otherwise did not notice any changes in his symptoms.  His citalopram was increased.

The Veteran had a VA family caregiver support screening assessment in March 2016.  He asserted that he was living with his wife and six-year-old granddaughter, and needed caregiver assistance from his wife due to nightmares in which he sweated, kicked, and fought.  She woke him from nightmares, put towels under the sheets, reminded him to take his medication, drove him to work on days he did not want to go to work (due to triggers of overpasses and litter), reminded him to go to appointments, and never left him alone in the house.  The Veteran reported that he worked full-time as a functional/logistics analyst for a company in Virginia, and had been at his job for approximately 15 months.  The Veteran was subsequently found to be ineligible for the Comprehensive Family Caregiver Program.

The Board finds that the weight of the evidence shows that for this period of appeal, the Veteran's symptoms more nearly approximate that of occupational and social impairment with deficiencies in most areas, which warrants a 70 percent rating under Diagnostic Code 9411.  The Board finds that for this period of the appeal, the Veteran's symptoms have not been of such frequency and severity to result in total occupational and a social impairment to warrant a 100 percent rating under Diagnostic Code 9411.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  The criteria for a 100 percent rating includes symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

Although the Veteran reported symptoms including increased depression, anxiety, avoidance of crowds, impaired sleep, anger, irritability, and panic attacks, those symptoms were not of such frequency and severity to result in total occupational and a social impairment to warrant a 100 percent rating under Diagnostic Code 9411.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  The criteria for a 100 percent rating includes symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

In this case, for the relevant time period, the Veteran was not found to have any of the symptoms listed above.  Rather, the Veteran consistently denied having thoughts of suicide, and the July 2010 VA examiner specifically found that the Veteran's speech, cognitive abilities, and thought processes/content were all within normal limits, and he was capable of managing his financial affairs.

Furthermore, the symptoms the Veteran had during this period (depression, anxiety, avoidance of crowds, impaired sleep, anger, irritability, and panic attacks) were not so frequent and disabling to result in deficiencies in most areas.  Specifically, although the Veteran indicated that he had trouble maintaining effective social and occupational relationships, the evidence also reflects that he maintained relationships with his wife, three children, and one grandchild, including acting as a caregiver for his granddaughter.  In addition, although the Veteran had problems at his job, he was nevertheless able to maintain full-time employment and has been found to be capable of managing his own finances.  The Board finds the Veteran's self-report in March 2016 that he had been employed full-time by the same company for 15 months to be a significant indicator of his level of occupational functioning.

There is no doubt the Veteran has had serious symptoms during this period.  The Board is cognizant of the October 2014 VA examiner's findings that the Veteran was experiencing severe depression and anxiety, which made it difficult for the Veteran to function, and caused frequent absenteeism, errors, decreased productivity, and poor performance at work.  The Board also recognizes that the Veteran started taking psychiatric medication during this period of the appeal.  However, the fact that the Veteran is already rated at 70 percent reflects that his symptoms are quite severe.  The higher total schedular rating, however, contemplates symptoms that are so severe they cause total occupational and social impairment.  While the Veteran has symptoms of nightmares, depression, anxiety, panic attacks, and impaired sleep, the Board finds that these have not been of such a level to be akin to total occupational and social impairment.  While the Veteran clearly has occupational and social impairment, the fact that he is able to maintain full-time employment and retain relationships with his wife, children, and grandchild (even though at times those relationships are strained) reflects he does not have total impairment.  While he has several symptoms from his PTSD that impact his functioning, none of them are like or similar to the type, degree, or effects suggested by those listed in the criteria for total occupational and social impairment.  The Board finds it significant that the symptoms suggested in such a rating reflect extremely impaired functioning by noting the symptoms are "persistent" "grossly inappropriate" and the criteria even cites symptoms such as inability to perform minimal hygiene and memory loss for one's own name.  While the symptoms listed in the rating schedule are not intended to constitute an exhaustive list, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The use of the word total reflects the symptoms should be of such frequency or severity to entirely impair one's ability to work or have social interactions.  The Veteran has significant symptoms, however, they have not been shown to be akin to such a level of severity.  While he has trouble with memory has never been noted to forget his own name or names of close relatives.  While he indicated having memory problems, this is not indicative of disorientation to time and place.  In fact, examiners and his treating physician have consistently found that he was oriented to time and place.  As such, the Board does not find that the Veteran's symptoms are of such frequency, severity, and duration that they result in total occupational and social impairment.

Accordingly, the Board does not find that the Veteran's symptoms are of such frequency, severity, and duration that they result in total occupational and social impairment to warrant a higher 100 percent evaluation during this period of appeal.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including depression, anxiety, avoidance of crowds, impaired sleep, anger, irritability, and panic attacks are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

For the period of appeal prior to October 22, 2014, a rating in excess of 50 percent for PTSD is denied.

For the period of appeal from October 22, 2014, a rating in excess of 70 percent for PTSD is denied.


REMAND

A September 2015 rating decision by the RO in Huntington, West Virginia, denied entitlement to service connection for pterygium on eyes.  The Veteran submitted a notice of disagreement in October 2015, indicating that he disagreed with the denial, and a Statement of the Case (SOC) has not been issued.  As such, the Board is required to remand the issues for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his representative addressing the issue of entitlement to service connection for pterygium on eyes.  The Veteran and his representative should be advised of the time limit in which to file a Substantive Appeal.  Then, if the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


